Citation Nr: 0205017	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-12 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In an August 2000 decision, the Board 
denied entitlement to service connection for impotence and 
headaches, claimed as secondary to herbicide exposure and 
entitlement to service connection for impotence claimed as 
secondary to post-traumatic stress disorder (PTSD).  The 
Board remanded the issue of entitlement to service connection 
for a skin disorder, claimed as secondary to herbicide 
exposure, to the RO for further development of the record.  
The requested development having been completed to the extent 
possible, that matter has been returned to the Board for 
further appellate consideration.  

The Board notes that in an August 2001 rating decision, the 
RO denied entitlement to service connection for headaches, 
claimed as secondary to service-connected PTSD.  The veteran 
has not filed a notice of disagreement as to that rating 
action.  Thus, the issue of entitlement to service connection 
for headaches, claimed as secondary to service-connected 
PTSD, is not presently before the Board for appellate 
consideration.  See 38 C.F.R. §§ 20.200, 20.201 (2001).  

Otherwise, the issues of service connection for impotence, 
claimed as secondary to Agent Orange exposure or service-
connected PTSD and service connection for headaches, claimed 
as secondary to Agent Orange exposure were previously denied 
by the Board as not well grounded in an August 2000 decision.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order).  The 
veteran and his representative are hereby advised that such 
claims may now be readjudicated in accordance with the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Therefore, 
this matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The veteran has not been diagnosed with a skin disorder 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents.  

3.  The veteran's current skin disorder was not manifested 
during military service or for many years thereafter, and is 
not otherwise related to his military service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or as a result of active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, as stated above, on November 9, 2000, the 
President signed into law the VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 66 Fe. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports as well as VA outpatient 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  In an April 2001 letter, the RO 
informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  The discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, the veteran 
was afforded a hearing before a Member of the Board in April 
2000 and an additional 30-day period to submit further 
evidence.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that the veteran's 
systems were clinically evaluated as normal upon pre-
induction examination dated in January 1968, with the 
exception of identifying body marks and scars.  Clinical 
records demonstrate treatment for an upper respiratory 
infection, sore throat, headaches, and vomiting.  In May 
1969, the veteran complained of a rash on his face.  Clinical 
records indicate a bulbous, crusted lesion on the face over a 
five-day period.  A diagnosis of bullous impetigo was noted.  
The veteran was prescribed erythromycin, frequent scrubs, and 
Neosporin cream.  A possible penicillin allergy was also 
noted.  In June 1969, the veteran reported discharge in his 
groin area.  It was noted that there were no lesions and a 
gonococci smear showed gram-negative intracellular 
diplococci.  A July 1969 clinical record notes an impression 
of gonorrhea.  Upon separation examination dated in November 
1969, the veteran's systems were clinically evaluated as 
normal.  

Service personnel records demonstrate the veteran served in 
the Republic of Vietnam.  

VA treatment records dated in 1970 demonstrate papular, 
erythematous lesions on both upper hips.  It was noted that 
there was no peripheral scaling or active border.  The 
veteran also complained of itching in the groin.  One 
clinical record notes that there was no surrounding erythema 
and no discharge.  Impressions of tinea corporis, nummular 
eczema, contact dermatitis, excoriated fungal dermatitis, and 
pediculosis pubis were noted.  

Private treatment records dated from 1990 to 1996 demonstrate 
a complaint of a rash "all over" in July 1994.  Physical 
examination revealed areas of eczematous rash under the chin 
and the eyes.  It was noted as eczema.  

A private hospital record dated in August 1997 demonstrates 
the veteran presented with a complaint of a headache.  He 
also reported a prior history of a rash from Vietnam causing 
periodic itching.  

Treatment records dated in 1997 demonstrate the veteran 
complained of a chronic rash that would clear up and reappear 
in a different location.  

Upon VA examination of the skin dated in June 1997, the 
veteran complained of a recurrent, itchy rash affecting his 
hands, legs, arms, groin, and neck areas.  The veteran 
reported that the rash seemed to be worse in the winter and 
subsided during the summer.  He indicated that he had been 
seen by different doctors for his rash, but no diagnosis had 
been provided.  The veteran reported using over-the-counter 
and prescription-type cortisone products to relieve his 
itching.  It was noted the veteran used Ivory soap, but did 
not moisturize regularly.  It was also noted that the veteran 
denied any direct contact with herbicide agents, but was in 
areas that were sprayed with herbicides.  Physical 
examination revealed an ill-defined, dry, eczematous patch on 
the left elbow with excoriated papules.  There were multiple 
papulovesicular lesions on the sides of the fingers, but 
there were no lesions on the face, trunk, groin, or feet.  
The examiner also noted there were no nail changes.  A 
diagnosis of papular and dyshidrotic eczema was noted.  The 
examiner opined that there was no evidence of Agent Orange 
related skin disease, in particular chloracne or porphyria 
cutanea tarda.  

Upon VA general medical examination dated in June 1997, the 
veteran complained, in pertinent part, of a rash that began 
on his face and moved to his groin.  It was noted that the 
rash was not currently present except over the extensor 
surface of the left elbow.  It was noted that the veteran 
reported the rash as being vesicular and involving 
approximately four small vesicular lesions.  Physical 
examination revealed four small vesicular lesions over the 
extensor surface of the left elbow and one or two small 
minuscule lesions over the second digits of the hands 
bilaterally.  The examiner noted that no other rash was 
appreciated.  A relevant diagnosis of history of rash 
(dermatitis), currently quiescent, see dermatological 
evaluation, was noted.  

At his April 2000 Board hearing, the veteran testified that 
during his military service, he had to walk through swamps 
without an opportunity to change clothes afterwards, and his 
clothes dried on him.  The veteran stated that at that time 
he experienced itching on the feet, waist, and face.  He also 
recalled experiencing ulceration and crusting.  The veteran 
recalled receiving treatment from medics and being prescribed 
medication.  He also recalled receiving treatment for the 
same skin condition on several occasions.  The veteran 
testified that at that time he was diagnosed with some kind 
of jungle rot and others in his unit were also diagnosed with 
jungle rot.  The veteran stated that he continued to 
experience itching and ulceration after his discharge from 
service and he sought treatment about five to six months 
after his discharge.  He stated that he was prescribed some 
type of ointment and diagnosed with eczema.  He also stated 
that he was currently using salves whenever his rash flared-
up.  (Transcript, pages 1-11).  

Upon VA examination dated in June 2001, the veteran 
complained of a rash on his face.  The veteran reported 
developing a rash on his face in Vietnam with blistering that 
lasted for three weeks.  The examiner noted the veteran's 
diagnosis of bullous impetigo during service.  The veteran 
reported experiencing the same rash since his discharge from 
service on his left cheek and involving his scalp, face, 
neck, arms, waist, groin, knuckles, ankles, and knees.  He 
reported experiencing flare-ups about once every three months 
with itching.  It was noted that the veteran had been treated 
with topical steroids in the past without significant 
results.  Physical examination revealed significant cutaneous 
findings including erythema involving the scalp, a small 
number of dermal vesicles involving the lateral aspect of the 
fingers on both hands, erythema fasciculation and erosion 
with associated pain involving the penile shaft, and erythema 
involving the ankle.  The veteran's dermatologic examination 
was otherwise within normal limits.  Diagnoses of dyshidrotic 
eczema involving the hands bilaterally, seborrheic dermatitis 
involving the scalp, genital herpes involving the penile 
shaft, and dermatitis, not otherwise specified, involving the 
left ankle, were noted.  The examiner opined that the 
veteran's current cutaneous problems were less likely than 
not to be related to the cutaneous eruption which developed 
on his left cheek during service.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, applicable regulations provide that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an 
herbicide agent (such as Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  Note 2:  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (January 4, 1994).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection based on herbicide exposure, the veteran 
must have been diagnosed to have one of the conditions 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168 (1999).

A review of the medical evidence of record demonstrates that 
the veteran has been diagnosed with various forms of eczema 
and dermatitis, but do not demonstrate diagnoses of 
chloracne, other acneform disease consistent with chloracne, 
or porphyria cutanea tarda.  The June 1997 VA examiner opined 
that there was no evidence of Agent Orange related skin 
disease, in particular chloracne or porphyria cutanea tarda.  
Thus, the medical evidence does not demonstrate that the 
veteran has been diagnosed with a disability recognized by VA 
as being etiologically related to prior exposure to herbicide 
agents used in Vietnam.  In the absence of competent medical 
evidence of a diagnosis of chloracne, other acneform disease 
consistent with chloracne, or porphyria cutanea tarda, the 
entitlement to presumptive service connection for a skin 
disorder due herbicide exposure is not warranted.  

However, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  Thus, the 
Board must also consider whether the veteran's current skin 
disorder was incurred in or as a result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for a skin disorder on a direct basis is not 
warranted.  The veteran's service medical records demonstrate 
treatment for bullous impetigo on one occasion in May 1969, 
but the veteran's systems were subsequently evaluated as 
normal upon separation examination in November 1969 and no 
defects or diagnoses relevant to the skin were noted.  Post-
service treatment records dated in 1970 demonstrate 
impressions of tinea corporis, nummular eczema, contact 
dermatitis, excoriated fungal dermatitis, and pediculosis 
pubis.  However, the record is silent for any additional 
evidence of complaints or treatment related to a skin 
condition until the 1990's when the veteran was treated for 
eczema.  The Board concludes that this evidence fails to 
demonstrate the presence of a chronic disorder during service 
or evidence of continuity of symptomatology following service 
as there was only one incident noted during service and more 
than twenty years between the veteran's treatment in 1970 and 
his complaints noted in treatment records dated in the 
1990's.  38 C.F.R. § 3.303(b) (2001).  

Furthermore, the June 2001 VA examiner reviewed the veteran's 
claims folder and opined that the veteran's current cutaneous 
problems were less likely to be related to the cutaneous 
eruption which developed on his left cheek during military 
service.  The Board notes that the veteran has not identified 
or testified to any medical evidence or opinion demonstrating 
a causal connection between his current skin disorder and 
military service.  Thus, the Board is compelled to conclude 
that entitlement to service connection for a skin disorder is 
not warranted on a direct basis.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (only independent medical 
evidence may be considered to support Board findings).  

In summary, the evidence does not demonstrate that the 
veteran has been diagnosed with a disease determined by VA to 
be etiologically related to prior exposure to herbicide 
agents, the presence of a chronic disorder during military 
service, continuity of symptomatology since discharge from 
service, or competent medical evidence of a causal connection 
between the veteran's current skin disorder and military 
service.  Accordingly, entitlement to service connection for 
a skin disorder on either a direct or presumptive basis is 
not warranted.  


ORDER

Entitlement to service connection for a skin disorder is 
denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

